Dissenting Opinion by
Senior Judge Kalish:
I respectfully dissent. The majority -starts with the general principle that a claimant has .the burden of proving the injury sustained arises from the employment and is related thereto. This principle is, of course, axiomatic. The majority then turns to the law on psychiatric injuries which are unaccompanied by physical trauma and, citing Thomas v. Workmen’s Compensation Appeal Board, 55 Pa. Commonwealth Ct. 449, 423 A.2d 784 (1980), and Section 301(c) of The Pennsylvania Workmen’s Compensation Act, Act of -June 2, 1915, P.L. 736, as amended, 77 P.S. §411(1), concludes that “the occurrence of the injury and its cause must be adequately pinpointed.” 55 Pa. Commonwealth Ct. at 455, 423 A.2d at 787. The majority narrows its definition of “adequately pinpointed” by then excluding from all possibility of compensation, psychiatric injuries which -arise from “normal working conditions.”1
*479This present approach to psychiatric injury cases, which requires the claimant to prove that the psychiatric injury was caused by something abnormal in the workplace, adds an element which is neither required by the Act, nor justified as a means to prevent fraudulent claims. In addition, as the facts of the present case illustrate, the abnormal workplace element can bar legitimate claims to workers’ compensation.
There is no question that in the case at bar, Claimant suffered a psychiatric injury, neurasthenia, which arose from the employment and was related thereto. Claimant’s medical witness, Dr. Bass, testified unequivocally to this fact. The employer’s medical witness, Dr. Byron, .testified that Claimant’s psychiatric disorder was caused indirectly by his employment. The referee resolved the issue totally in Claimant’s favor. Without looking to the workplace to determine if it is normal, we can conclude that Claimant’s neurasthenia was work-related, based on the testimony of Claimant’s medical expert. This does not require that we embrace the subjective “honest perception” standard, Deziel v. Difco Laboratories, Inc., 403 Mich. 1, 268 N.W. 2d 1 (1978); rather, it simply recognizes that the causes of mental injuries are beyond the expertise of this Court. By adding the abnormal workplace element, I believe that the majority has concluded that psychiatric injuries can only arise from workplaces that are abnormally stressful. But physical injuries arise from perfectly safe and normal working conditions and we hold that they are compensable if the cause of the injury is work-related. The well-worn justification used by the majority to distinguish psychiatric injuries from physical injuries — “[d]ue to the highly subjective nature of psychiatric injuries” — is vague *480and unsatisfactory. There is no reason to treat a mental breakdown differently from a stress heart attack.
Finally, if the majority is simply concerned with fraudulent claims, a danger that is equally present in cases where there has been a physical injury, then this factual inquiry should be left to the referee, who is well-suited to ferret out malingerers. In the present case, both medical experts agreed that Claimant’s condition was real, not fabricated, and the referee agreed with their conclusions. I would reverse the Board and reinstate the referee’s decision.

 In passing, I note the majority’s reluctance to set down a standard for “normal working conditions.” This is understandable because any, such standard would be a guess as to which circumstances in the workplace could cause mental injuries and, therefore, be considered “abnormal conditions.” The medical causes of psychiatric injuries should be left to the medical experts.